Citation Nr: 0106972
Decision Date: 03/07/10	Archive Date: 04/17/01

DOCKET NO. 93-16 188               DATE MAR 07, 2001

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for entitlement to service connection for an acquired
psychiatric disorder, excluding post-traumatic stress disorder
(PTSD).

REPRESENTATION

Appellant represented by: American Red Cross

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

REMAND

The veteran had active service from April 1964 to April 1966. He
served in the Republic of South Vietnam a little over 7 months, and
has no awards or decorations specific to combat. His military
specialty was "Duty Soldier," and the related civilian occupation
was longshoreman. (DD Form 214).

The Board of Veterans' Appeals (Board) notes that with respect to
the Introduction section to its previous decision of May 1999, the
Board indicated as it had previously done so in its July 1995
remand, that there was a prior final Board decision in May 1982 on
the issue of entitlement to service connection for an acquired
psychiatric disorder. The Board further noted, however, that the
issue of entitlement to service connection for a psychiatric
disorder as secondary to service- connected disability had not yet
been developed on appeal.

More specifically, in the May 1998 supplemental statement of the
case (SSOC), the regional office (RO) adjudicated the issue of
entitlement to service connection for a nervous disorder, to
include PTSD, on the merits, finding that dysthymia with anxiety
features was not incurred or caused by service and that a psychosis
was not manifest to a compensable degree during the presumptive
period. The RO also determined that the veteran's then-current
neuropsychiatric condition was not related to service-connected
disability.

In regard to the May 1982 Board decision's denial of service
connection for an acquired psychiatric disorder, the Board further
indicated in May 1999 that it was held in the case of Barnett v.
Brown, 83 F.3rd 1380 (Fed.Cir. 1996) that pursuant to 38 U.S.C.A.
5108 and 7104(b), the Board had a legal duty to consider the new
and material issue regardless of the RO's actions. Additionally,
while the secondary service connection issue was considered in the
Department of Veterans Affairs (VA) psychiatric examination in
January 1997, and in the May 1998 SSOC, the Board found that the RO
did not comply with 38 C.F.R. 19.25 (2000), and provide the veteran
with notification of his right to appeal.

- 2 -

As a result, the Board directed the RO to contact the veteran and
provide him with notification of the rating action, and his
appellate rights in regard to a claim for service connection for an
acquired psychiatric disorder secondary to service- connected
disability. The Board noted, that even if the SSOC were to be
deemed appropriate notification of a rating action, there was no
document that could be classified as a notice of disagreement by
the veteran or his representative for this issue. 38 C.F.R. 20.200
(2000). Consequently the Board determined that service connection
for an acquired psychiatric disorder secondary to service connected
disability was not an issue before the Board at that time.

The Board has reviewed the actions of the RO since the Board's May
1999 decision. While the RO did provide further notice as to
similar procedural deficiencies with respect to a temporary total
rating issue, there is no indication that the RO provided the
requested notice as to the denial of service connection for an
acquired psychiatric disorder as secondary to service-connected
disability.

Accordingly, in view of the procedural deficiency noted above,
while the Board does not yet have jurisdiction of the issue of
entitlement to service connection for an acquired psychiatric
disorder as secondary to service-connected disability. The Board
finds that since the record does not reflect that the RO provided
the notice requested as to a matter which is inextricably
intertwined with the only issue remaining on appeal, the Board
finds that it is without jurisdiction to do anything more in this
case until the RO carries out the requested action. Stegall v.
West, 11 Vet. App. 268 (1998).

Thus, on remand, the RO is specifically requested to separately
adjudicate the issue of entitlement to service connection for an
acquired psychiatric disorder as secondary to service-connected
disability, and to thereafter furnish the veteran with notice of
this decision, to include notice of his appellate rights.

Accordingly, to ensure full compliance with due process
requirements, the case is remanded to the RO for the following
development:

- 3 -

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The RO should then readjudicate the issue of entitlement to
service connection for an acquired psychiatric disorder as
secondary to service-connected disability, and to thereafter
furnish the veteran with notice of this decision, to include notice
of his appellate rights.

3. Thereafter, the RO should again review the record. If the
benefits sought on appeal remain denied, the appellant and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome as to
this issue. The appellant need take no action until otherwise
notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Appeals for Veterans Claims (previously
known as the United States Court of Veterans Appeals prior to March
1, 1999, hereafter "the Court") for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, Veterans'
Benefits Administration (VBA)'s Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide

4 -

expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Richard B. Frank 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -



